                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION
                                 Civil Case No. 3:16-cv-00695-GCM

 Baronius Press, Ltd.
                                  Plaintifi



                                                                               CORPORATE
 Saint Benedict Press LLC.                                                    VERIFICATION

                                  Defendant.



       I, Pavel Kejik, declare as follows:

       I am a Director of Plaintiff Baronius Press, Ltd. Acting on behalf of Plaintiff, Plaintiff      has


made the foregoing Second Amended                  Verified Complaint and it knows the contents thereof and

the same are true of each of our own knowledge, except as to such matters therein stated to be on

information and belief, and as to these matters" we each believe them to be true.

       I declare that the foregoing is true and correct.

       Executed at the offices of             Plaintiff on the 14 day of November, 2018.

                                                                Baronius Press. Ltd.




                                                                Pavel Kejik, Director


       OvClenf   -   legalizace
       BEZn6 dislo ovdiovaci      knihyO 1924/2018
       Ovdtuji, Ze
       Pavel Kejik, tarozen! 4.2.1974,
       bydli5td shodn6 s adresou mista trval6ho pobytu:
       Koplivnice, Francouzsk6 1205 127, PSe 7 42 21,
       jehol totoZnost byla prok6z6n4 plede mnou
       vlastnorudnd podepsal tuto listinu.

       V Nov€m Jidind dne 14.l1.2018
                        I r-r//
                            //L44_.
                       MUU
                     ,ViEr. Sr/afe v a {rtt+v a
                               notd,tka
          - 0295'1
         lC:
             Stefdnikcva 2A86t12, Novy Jiiin 141 0i
                   495,  e-mail: kckova@notarnovyjicin.cz
               tel : 556 730 460, mob.: 6Qf 948 23g



    Case 3:16-cv-00695-FDW-DCK Document 94-1 Filed 11/14/18 Page 1 of 1
